UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 7, 2007 SALEM COMMUNICATIONS CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 000-26497 77-0121400 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 4880 Santa Rosa Road, Camarillo, California 93012 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (805) 987-0400 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION ITEM 7.01 REGULATION FD DISCLOSURE ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS EXHIBITS SIGNATURE EXHIBIT INDEX Exhibit 99.1 ITEM 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION On August 7, 2007, Salem Communications Corporation issued a press release regarding its results of operations for the quarter ended June 30, 2007. ITEM 7.01REGULATION FD DISCLOSURE On August 7, 2007, Salem Communications Corporation issued a press release regarding its results of operations for the quarter ended June 30, 2007. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (c)Exhibits. The following exhibit is furnished with this report on Form 8-K: Exhibit No. Description 99.1 Press release, dated August 7, 2007, of Salem Communications Corporation regarding its results of operations for the quarter ended June 30, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SALEM COMMUNICATIONS CORPORATION Date: August 7, 2007 By: /s/ EVAN D. MASYR Evan D. Masyr Senior Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description 99.1 Press release, dated August 7, 2007, of Salem Communications Corporation regarding its results of operations for the quarter ended June 30, 2007. EXHIBIT 99.1 SALEM COMMUNICATIONS ANNOUNCES A 3.4% INCREASE IN SECOND QUARTER 2007 TOTAL REVENUE CAMARILLO, Calif. August, 7, 2007 – Salem Communications Corporation (Nasdaq: SALM), a leading U.S. radio broadcaster, Internet content provider, magazine and book publisher targeting audiences interested in content related to faith, family and conservative values, today announced results for the three month period ended June 30, 2007. Commenting on the company’s results, Edward G. Atsinger III, Chief Executive Officer of Salem, said, “Our results for the quarter underscore the stability and resiliency of our business model.While local spot advertising experienced some challenges this quarter and declined 5.1% on a same station basis, we achieved total revenue growth of 3.4% in the second quarter of 2007.Our programming revenue increased 4.8% and our Internet and publishing businesses grew revenue 36.4% to $6.4 million. We continue to see solid growth in our non-broadcast media as we invest in new media businesses that take advantage of the content and promotional abilities of our radio stations.” Second Quarter 2007 Results For the quarter ended June 30, 2007 compared to the quarter ended June 30, 2006: · Total revenue increased 3.4% to $60.0 million from $58.1 million; · Operating income decreased 58.2% to $10.9 million from $26.1 million; · Net income decreased 74.7% to $2.9 million, or $0.12 per diluted share, from $11.6 million, or $0.47 per diluted share; · EBITDA decreased 50.3% to $14.8 million from $29.8 million; · Adjusted EBITDA increased 4.5% to $16.3 million from $15.6 million; Broadcasting · Net broadcasting revenue increased 0.5% to $53.7 from $53.4 million; · Station operating income (“SOI”) increased 0.7% to $20.0 million from $19.9 million; · Same station net broadcasting revenue increased 1.5% to $52.9 million from $52.1 million; · Same station SOI increased 0.8% to $20.2 million from $20.0 million; · Same station SOI margin decreased to 38.1% from 38.4%; Non-broadcast Media · Non-broadcast revenue increased 36.4% to $6.4 million from $4.7 million; and · Non-broadcast operating income decreased to $0.7 million from $0.9 million. Included in the results for the quarter ended June 30, 2007 are: · A $0.6 million gain ($0.4 million gain, net of tax, or $0.02 per diluted share) on the disposal of assets; · A $0.9 million non-cash compensation charge ($0.5 million, net of tax, or $0.02 per share) related to the expensing of stock options consisting primarily of: o $0.6 million non-cash compensation included in corporate expenses; and o $0.2 million non-cash compensation included in broadcasting operating expenses. Included in the results for the quarter ended June 30, 2006 are: · A $15.5 million gain ($9.4 million gain, net of tax, or $0.38 per diluted share) on the disposal of assets; and · A $1.3 million non-cash compensation charge ($0.8 million, net of tax, or $0.03 per share) related to the expensing of stock options consisting primarily of: o $1.1 million non-cash compensation included in corporate expenses; and o $0.2 million non-cash compensation included in broadcasting operating expenses. On February 7, 2007, we sold WKNR (850 AM) in Cleveland, Ohio. We discontinued operating this radio station under a local marketing agreement effective December 1, 2006. For the quarter ended June 30, 2007, this station did not generate any revenue or profit. For the comparable 2006 period, the station generated net broadcasting revenue of $0.6 million and generated no profit. Other comprehensive income of $1.1 million, net of tax, for the quarter ended June 30, 2007 and $0.9 million, net of tax, for the quarter ended June 30, 2006 is due to the change in fair market value of the company's interest rate swaps. Per share numbers are calculated based on 23,855,967 diluted weighted average shares for the quarter ended June 30, 2007 and 24,356,275 diluted weighted average shares for the comparable 2006 period. Year to Date 2007 Results For the six month period ended June 30, 2007 compared to the six month period ended June 30, 2006: · Total revenue increased 5.5% to $116.1 million from $110.1 million; · Operating income decreased 38.0% to $22.8 million from $36.8 million; · Net income decreased 58.8% to $5.9 million, or $0.25 net income per diluted share, from net income of $14.3 million or $0.58 net income per diluted share; · EBITDA decreased 30.4% to $30.6 million from $43.9 million; · Adjusted EBITDA increased 8.6% to $29.6 million from $27.2 million Broadcasting · Net broadcasting revenue increased 1.9% to $104.1 million from $102.2 million; · SOI increased 2.7% to $38.0 million from $37.0 million; · Same station net broadcasting revenue increased 2.5% to $102.3 million from $99.8 million; · Same station SOI increased 1.8% to $38.1 million from $37.4 million; · Same station SOI margin decreased to 37.2% from 37.5%; Non-broadcast Media · Non-broadcast revenue increased 51.7% to $12.0 million from $7.9 million; and · Non-broadcast operating income increased 65.3% to $1.1 million from $0.7 million Included in the results for the six month period ended June 30, 2007 are: · A $2.6 million gain ($1.5 million gain, net of tax or $0.06 gain per diluted share) from the disposal of assets; and · A $1.6 million non-cash compensation charge ($0.9 million, net of tax, or $0.4 per share) related to the expensing of stock options consisting of: o $1.1 million non-cash compensation included in corporate expenses; o $0.4 million non-cash compensation included in broadcasting operating expenses; and o $0.1 million non-cash compensation included in non-broadcast operating expenses. Included in the results for the six month period ended June 30, 2006 are: · A $19.0 million gain ($11.5 million gain, net of tax, or $0.47 per diluted share) on the disposal of assets; · A $0.3 million loss from discontinued operations, net of tax or $0.01 per diluted share; and · A $2.6 million non-cash compensation charge ($1.6 million, net of tax, or $0.06 per share) related to the expensing of stock options consisting of: o $2.2 million non-cash compensation included in corporate expenses; and o $0.4 million non-cash compensation included in broadcasting operating expenses. For the six months ended June 30, 2007, WKNR (850 AM) in Cleveland, Ohio, which was sold on February 7, 2007, did not generate any revenue or profit.For the comparable 2006 period, the station generated net broadcasting revenue of $1.2 million and lost $0.1 million. Other comprehensive income of $0.8 million, net of tax, for the six months ended June 30, 2007 and $1.9 million, net of tax, for the six months ended June 30, 2006 is due to the change in fair market value of the company's interest rate swaps. Per share numbers are calculated based on 23,854,518 diluted weighted average shares for the six months ended June 30, 2007 and 24,525,718 diluted weighted average shares for the comparable 2006 period. SOI Margin Composition Analysis The following table, which is for analytical purposes only, has been created by assigning each station in the company’s radio station portfolio to one of four categories based upon the station’s first quarter SOI margin. The company believes this table is helpful in assessing the portfolio’s financial and operational development. Three Months Ended June 30, (Net Broadcasting Revenue and SOI in millions) 2006 2007 Average Average SOI Margin % Stations Revenue SOI SOI % Stations Revenue SOI SOI % 50% or greater 27 $ 23.6 $ 14.7 62.1 % 21 $ 21.7 $ 13.3 61.5 % 30% to 49% 22 11.8 4.7 40.1 % 25 13.6 5.4 39.6 % 0% to 29% 31 10.8 1.8 16.9 % 30 10.4 2.1 19.5 % Less than 0% 19 3.0 (1.0 ) (33.8 %) 22 3.7 (0.9 ) (23.9 %) Subtotal 99 49.2 20.2 41.0 % 98 49.4 19.9 40.2 % Other - 4.2 (0.3 ) (7.0 %) - 4.3 0.1 3.5 % Total 99 $ 53.4 $ 19.9 37.2 % 98 53.7 20.0 37.3 % Balance Sheet As of June 30, 2007, the company had net debt of $347.9 million and was in compliance with the covenants of its credit facilities and bond indentures. The company’s bank leverage ratio was 5.6 versus a compliance covenant of 6.75 and its bond leverage ratio was 4.9 versus a compliance covenant of 7.0. Stock Repurchases During the quarter ended June 30 2007, the company did not repurchase shares of its Class A common stock and had 23,850,020 shares of its Class A and Class B common stock outstanding. Acquisitions and Divestitures During the quarter ended June 30, 2007, Salem completed the following transaction: · WVRY (105.1 FM) in Waverly, Tennessee was sold on May 29, 2007 for$0.9 million. The following transaction was pending as of June 30, 2007: · KKSN (910 AM) in Portland, Oregon will be acquired for approximately $4.5 million (this station is operated by Salem under a local marketing agreement beginning February 1, 2007 with call letters KTRO). Third Quarter 2007 Outlook For the third quarter of 2007, Salem is projecting: · Total revenue to be between $58.0 million and $58.5 million compared to third quarter 2006 total revenue of $57.9 million; · Adjusted EBITDA to be between $13.8 million and $14.3 million compared to third quarter 2006 Adjusted EBITDA of $15.9 million; and · Net income per diluted share to be between $0.08 and $0.09. Third quarter 2007 outlook reflects the following: · Same station net broadcasting revenue to be between $51.3 million to $51.8million compared to $51.3 million in third quarter 2006; · Non-broadcast revenue increasing to approximately $5.9 million from $5.4 million in third quarter 2006; · Same station SOI declining to between $18.7 million and $19.2 million from $20.7 million in third quarter 2006; · Non-cash compensation expense of $0.6 million compared to third quarter 2006 non-cash compensation expense of $0.9 million; · Increased marketing and programming costs of $0.9 million primarily on News Talk stations in Chicago, Denver, Louisville and Phoenix, and on Contemporary Christian Music stations in Dallas, Atlanta and Sacramento; · Continued growth from our core block programming business and our underdeveloped radio stations, particularly our News Talk stations; · Ongoing softness in the radio advertising market; and · The impact of recent acquisition and divestiture transactions. Conference Call Information Salem will host a teleconference to discuss its results today, on August 7, 2007 at 5:00 p.m. Eastern Time. To access the teleconference, please dial 973-935-8511 ten minutes prior to the start time or listen via the investor relations portion of the company’s website, located at www.salem.cc.A replay of the teleconference will be available through August 24, 2007 and can be heard by dialing 973-341-3080, pass code 9051778 or on the investor relations portion of the company’s website, located at www.salem.cc. Salem Communications Corporation (Nasdaq: SALM) is a leading U.S. radio broadcaster, Internet content provider, and magazine and book publisher targeting audiences interested in Christian and family-themed content and conservative values. In addition to its radio properties, Salem owns Salem Radio Network®, which syndicates talk, news and music programming to approximately 2,000 affiliates; Salem Radio Representatives™, a national radio advertising sales force; Salem Web Network™, an Internet provider of Christian content and online streaming; and Salem Publishing™, a publisher of Christian-themed magazines. Upon the close of all announced transactions, the company will own 97 radio stations, including 61 stations in 23 of the top 25 markets. Additional information about Salem may be accessed at the company’s website, www.salem.cc. Media Contact: Investor / Analyst Contact: Denise Davis Elizabeth Stewart Director of Communications Investor Relations Salem Communications
